USCA4 Appeal: 22-6398      Doc: 6         Filed: 07/29/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6398


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ADAM LAWRENCE RANDOLPH, IV,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Max O. Cogburn, Jr., District Judge. (3:18-cr-00340-MOC-DSC-1)


        Submitted: July 26, 2022                                            Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Adam Lawrence Randolph, IV, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6398     Doc: 6         Filed: 07/29/2022    Pg: 2 of 2




        PER CURIAM:

              Adam Lawrence Randolph, IV, appeals the district court’s order denying his

        18 U.S.C. § 3582(c)(1)(A) motion for compassionate release. After reviewing the record,

        we conclude that the district court did not abuse its discretion in denying Randolph’s

        motion. See United States v. High, 997 F.3d 181, 185 (4th Cir. 2021) (stating standard of

        review).   Accordingly, we affirm for the reasons stated by the district court.

        United States v. Randolph, No. 3:18-cr-00340-MOC-DSC-1 (W.D.N.C. Mar. 17, 2022).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                    AFFIRMED




                                                   2